Citation Nr: 0030747	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  99-04 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased evaluation for service 
connected residuals of a shell fragment wound to the right 
shoulder, with retained foreign body, painful scar and mild 
ulnar sensory neuropathy, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from July 1970 to January 
1972.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA), that denied the veteran's claim for an 
increased evaluation, in excess of 10 percent, for his 
service-connected residuals of a shell fragment wound (SFW) 
to the right shoulder with retained foreign body, painful 
scar and mild ulnar sensory neuropathy .  The RO also denied 
the veteran's  claim for service connection for PTSD.  


REMAND

The Board has determined that both issues currently on appeal 
must be returned to the RO for further development and 
readjudication.  

Increased rating for SFW residuals

The RO in the September 1998 rating decision, assigned a 10 
percent evaluation to the veteran's service-connected 
residuals of a SFW to the right shoulder under Diagnostic 
Code 7804 for a painful scar.  Based on findings of a VA EMG 
study conducted in July 1998, the RO, by rating decision 
dated February 1999, changed the evaluation for the veteran's 
service-connected disability to include "painful scar and 
mild ulnar sensory neuropathy" but continued the 10 percent 
rating.  The RO cited both Diagnostic Codes 7804 and 8716.

Diagnostic Code 7804 provides for a 10 percent rating for 
tender and painful scars.  See 38 C.F.R. § 4.118, Code 7804 
(2000).  However, Diagnostic Code 8716 also provides for a 10 
percent rating for mild neuritis of the ulnar nerve.  See 
38 C.F.R. §§ 4.123, 4.124a, Diagnostic Codes 8715, 8716 
(2000).  

Thus, the Board finds that consideration must be given as to 
whether the veteran is entitled to a separate and additional 
rating for his residual scar.  See Esteban v Brown, 6 Vet. 
App 259 (1994).  The regulations preclude evaluation of the 
same disability or the same manifestations under different 
diagnoses or different diagnostic codes.  38 C.F.R. § 4.14 
(2000).  However, the United States Court of Appeals for 
Veterans Claims (formerly known as the United States Court of 
Veterans Appeals prior to March 1999) has held, in part, that 
a veteran is entitled to have his disability ratings combined 
for a painful scar and facial muscle injury as long as none 
of the symptomatology for one condition duplicates or 
overlaps with the symptomatology of the other condition.  
Esteban v. Brown, 6 Vet. App. 259 (1994).  Therefore, the RO 
should consider whether a separate rating for scar resulting 
from the shell fragment wound is appropriate.

The VA has a legal duty to assist the claimant.  This duty 
includes making reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim, as well as making reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the VA and authorizes the 
VA to obtain. See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §5103A (a) and (b) (2000) 
(to be codified at 38 U.S.C.A. § 5107(a)).  Thus, on remand 
the RO must obtain all relevant current VA treatment records 
not presently associated with the claims folder.  

Service connection for PTSD

In addition to the general duty to assist set forth above, 
the VA has additional responsibilities to comply with its 
statutory duty to assist for claims for entitlement to 
service connection.  These include obtaining the veteran's 
service medical records and such other relevant records 
pertaining to his active service as are held or maintained by 
a governmental entity.  It also includes obtaining all 
records of relevant medical treatment or examination at 
government expense.  It further includes providing a medical 
examination and/or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §5103A(a), (b), (c)(d), and (g) (2000) (to be 
codified at 38 U.S.C.A. § 5103A(a)).  See also VBA Fast 
Letter (00-87), dated November 17, 2000.

There is evidence of record that the veteran was diagnosed to 
have PTSD in June 1998, by a VA staff psychologist in the 
Mental Health Service, at the VA Medical Center (VAMC) in New 
Orleans.  The Board notes that the veteran's outpatient 
mental health clinic notes have not been obtained and 
associated with the claims folder.  On remand, this should be 
accomplished.

In addition, there are currently of record two differing 
medical opinions as to the veteran's current diagnosis.  In a 
March 1999 letter, Dr. J. I. Constans, Ph.D., of the VAMC New 
Orleans, indicated that the veteran had a diagnosis of PTSD 
as well as major depressive disorder.  The VA examiner in 
August 1999, found that although the veteran met many of the 
criteria for a diagnosis of PTSD, his actual diagnosis was 
major depressive disorder, and not PTSD.  In light of these 
two contradictory medical opinions, the Board finds that the 
veteran should be afforded another VA examination to clarify 
his current diagnosis and reconcile these differing medical 
opinions of record.

Thus, in light of the above, the case is REMANDED to the RO 
for the following:

1.  The RO should take appropriate steps 
to ensure all current medical treatment 
records, dated since January 1998, 
including but not limited to all mental 
health clinic notes from the New Orleans 
VAMC, are obtained and associated with 
the claims folder.  The RO shall notify 
the veteran of any inability to obtain 
records with respect to his claims.  This 
notice should identify the records sought 
as well as briefly explain the efforts 
that the RO made to obtain those records, 
and describe any further action to be 
taken by the RO with respect to the 
claims.

2.  The RO should obtain, through 
official channels, the veteran's military 
personnel file.

3.  The veteran should be requested to 
provide names, addresses, and approximate 
dates of treatment for all health care 
providers who have treated him for his 
psychiatric disorder since his discharge 
from service, to include VA and non-VA 
providers.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file copies of treatment 
records identified by the veteran and not 
previously associated with the claims 
folder.  Notice of any records not 
obtained should be provided to the 
veteran as well as a summary of the RO's 
efforts to obtain such records and any 
future efforts anticipated.

4.  The RO should arrange for the veteran 
to be accorded an examination by a VA 
psychiatrist, who has not previously 
examined him, to determine the diagnoses 
of all psychiatric disorders that are 
present.  All necessary special studies 
or tests, to include psychological 
testing and evaluation, such as the 
Mississippi Scale for Combat-Related 
post-traumatic Stress Disorders, should 
be accomplished.  The RO must specify for 
the examiner the stressor or stressors 
that it has determined are established by 
the record, and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether exposure to a stressor in service 
has resulted in current psychiatric 
symptoms and whether the diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied.  Therefore, the 
veteran's claims folder should be made 
available to and independently reviewed 
by the examiner prior to examination.  
The examiner should integrate any 
previous psychiatric findings and 
diagnoses with current findings to obtain 
a true picture of the nature of the 
veteran's psychiatric status.  The 
examiner should discuss any differences 
between current diagnosis and prior 
diagnoses of record.  If the diagnosis of 
PTSD is deemed appropriate, the examiner 
should comment upon the link between the 
current symptomatology and one or more of 
the in-service stressors found to be 
established by the RO.  The report of 
examination should include the complete 
rationale for all opinions expressed.

5.  The veteran should be afforded 
comprehensive VA muscular, dermatological 
orthopedic and neurological examination 
of his service-connected SFW residuals to 
the right shoulder, to include a scar, by 
appropriate specialist(s).  The veteran's 
claims folder, with a copy of this remand 
should be made available to the 
examiner(s), the receipt of which should 
be acknowledged in the examination 
report(s).  

The physician(s) should record pertinent 
medical complaints, symptoms, and 
clinical findings, including range of 
motion of the right shoulder joint with 
an explanation as to what is the normal 
range of motion, the extent of any pain 
on use, and comment on the extent of the 
functional limitations caused by the 
above mentioned disability.  Regarding 
any flare-ups described by the veteran, 
the examiner should elicit information 
regarding the frequency, duration, 
precipitating cause and source of relief.

The examiner should describe in detail 
the scar found on the right shoulder.  
The examiner should indicate whether it 
is a residual of the service connected 
shell fragment wound of the right 
shoulder.  Color photographs of the scar 
should be taken and attached to the 
examination report.  In addition, the 
examiner should indicate whether the scar 
is poorly nourished with repeated 
ulceration, is tender and painful on 
objective demonstration and whether the 
scar causes limitation of function.

6.  The RO should then review the record 
and ensure that all the above actions are 
completed and that the examinations are 
adequate for rating purposes.  See also 
Stegall v. West, 11 Vet. App. 268 (1998) 
(if the Board remands a claim for further 
development but the Secretary fails to 
comply with the terms of the remand, the 
Board errs in failing to insure 
compliance).

7.  The RO should review the record and 
ensure that all development and notice 
requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, §5103A (2000) (to be codified at 
38 U.S.C.A. § 5103A) have been complied 
with.  See VBA Fast Letter (00-87), dated 
November 17, 2000.  

8.  After the above actions have been 
completed, the RO must then re-adjudicate 
the veteran's claim of entitlement to 
service connection for PTSD on the 
merits.  With regard to the increased 
rating claim, the RO should readjudicate 
the veteran's claim.  Consideration 
should be given to all applicable law and 
regulations including 38 C.F.R. §§ 3.321, 
4.10, 4.16, 4.40, 4.45, and DeLuca, 8 
Vet. App. 202 (1995), as applicable.  The 
RO should also specifically address 
whether a separate and additional rating 
is warranted for the residual scar in 
accordance with Esteban, 6 Vet. App. 259 
(1994). 

If the determination remains unfavorable 
to the veteran in any way, he and his 
accredited representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A.§ 7105 
(West 1991), which includes a summary of 
additional evidence submitted and any 
additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran and his accredited representative 
should be afforded the opportunity to 
respond thereto.  

Thereafter, the case should be returned 
to the Board for further appellate 
review.

No action is required of the appellant until he receives 
further notice.  The Board intimates no opinion as to the 
ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been

	(CONTINUED ON NEXT PAGE)

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	SANDRA L. SMITH
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board
	(CONTINUED ON NEXT PAGE)
of Veterans' Appeals is appealable to the United States Court 
of Appeals for Veterans Claims.  This remand is in the nature 
of a preliminary order and does not constitute a decision of 
the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2000).


- 9 -


